UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7017



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CRAIG O. COPLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-90-47-HC)


Submitted:   October 23, 2003             Decided:   October 30, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig O. Copley, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig O. Copley appeals the district court’s orders denying

his pro se motions for discharge and reconsideration.        We have

reviewed the record and find no reversible error. Copley’s motions

were filed within 180 days of the district court’s revocation of

his conditional release and were, thus, premature.     See 18 U.S.C.

§ 4247(d) (2000).   In addition, motions for discharge may not be

made pro se and, instead, must be filed by either counsel or a

legal guardian.   Id.   Therefore, we affirm.   We dispense with oral

argument, because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                  2